Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate4d by Saval et al. (5,325,003).
Regarding claim 1, Saval et al. shows a stator (170 – preamble patentable weight not given) comprising:
a cylindrical shaft (38) extending in an axial direction;
annular portions (24, 26) positioned side by side in the axial direction radially outside the shaft and extending in a radial direction;
pole teeth (58, 60) extending in the axial direction from a radially outer end portion of each of the annular portions; and
one or more coils (46) between the annular portions adjacent to each other in the axial direction and wound around the shaft; wherein
the shaft includes at least one slit (80, 82, 72) recessed radially inward from an outer peripheral surface of the shaft and extending along the axial direction (Fig. 3);
a portion of the at least one slit is radially inside the annular portion (72); and
a lead wire (96, 98) of the coil is in the at least one slit.
Regarding claim 2, Saval et al. also shows wherein the at least one slit includes a first slit portion extending between an axial end portion of the coil from which the lead wire is drawn out and the annular portion (80, 82, 72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saval et al. in view of Kajiura et al. (5,955,807).
Regarding claim 4, Saval et al. shows all of the limitations of the claimed invention including the at least one slit includes multiple slits; and circumferential positions of the multiple slits are different from each other (Fig. 6) except for wherein the one or more coils include multiple coils.
Kajiura et al. shows wherein the one or more coils include multiple coils (Fig. 7) for the purpose of increasing output power.
	Since Saval et al. and Kajiura et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add more coils as taught by Kajiura et al. for the purpose discussed above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saval et al. in view of Fehrenbacher et al. (6,013,966).
Regarding claim 10, Saval et al. shows all of the limitations of the claimed invention except for a rotor radially outside the stator.
Fehrenbacher et al. shows a rotor radially outside the stator for the purpose of increasing torque.
	Since Saval et al. and Fehrenbacher et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form outer rotor as taught by Fehrenbacher et al. for the purpose discussed above.
Allowable Subject Matter
Claims 3, 5-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the stator, wherein the one or more coils include a first coil and a second coil adjacent to each other in the axial direction; and the lead wire of the first coil is radially inside the second coil as recited in claim 3; wherein an inner annular portion that is a portion of a radially inner side of the annular portion defines a single monolithic structure together with the shaft; the inner annular portion includes a notch portion extending from a radially outer end of the inner annular portion to a radially inner end of the inner annular portion; and a radially inner end of the notch portion overlaps the portion of the at least one slit in a circumferential direction as recited in claim 5; wherein at least one of the annular portions is separate from the shaft; and the lead wire is between the portion of the at least one slit and a radially inner end of the at least one of the annular portions as recited in claim 9; further comprising: a bearing that connects the shaft and the rotor; wherein the at least one slit includes a third slit portion extending over an entire axial dimension of the bearing as recited in claim 11.  Claims 6-8 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/2/2022

/DANG D LE/Primary Examiner, Art Unit 2834